UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-1758


STARSHA SEWELL,

                  Plaintiff – Appellant,

          v.

JOHN HOWARD, SR.,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     J. Frederick Motz, Senior District
Judge. (8:12-cv-02736-JFM)


Submitted:   November 14, 2016              Decided:   November 28, 2016


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Starsha Sewell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Starsha       Sewell       appeals     the   district    court’s     orders

returning documents to Sewell on the ground that the case is

closed.        We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         Sewell v. Howard, No. 8:12-cv-02736-JFM (D. Md.

June 14 & 29, 2016).         We dispense with oral argument because the

facts    and    legal   contentions       are   adequately   presented    in   the

materials      before    this    court    and   argument   would   not   aid   the

decisional process.

                                                                         AFFIRMED




                                           2